UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 3 0 , 201 4 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-13906 BALLANTYNE STRONG,INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 47-0587703 (State or Other Jurisdiction of (IRS Employer Incorporation or Organization) Identification Number) 13arkway, Suite 400 , Omaha, Nebraska (Address of Principal Executive Offices) (Zip Code) (402) 453-4444 (Registrant’s telephone number, including area code:) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes☒No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act (check one): Large accelerated filer☐ Accelerated filer☒ Non-accelerated filer☐ Smaller reporting company☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes☐No☒ Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: Class Outstandingas of August 5,201 4 Common Stock, $.01, par value 14,181,222 shares 1 TABLE OF CONTENTS PageNo. PARTI. FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets, June 30, 2014 and December 31, 2013 3 Condensed Consolidated Statements of Income for the Three and Six Months Ended June 30, 2014 and 2013 4 Condensed Consolidated Statements of Comprehensive Income for the Three and Six Months Ended June 30, 2014 and 2013 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2014 and 2013 6 Notes to the Condensed Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item3. Quantitative and Qualitative Disclosures about Market Risk 20 Item 4. Controls and Procedures 20 PARTII. OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item6. Exhibits 21 Signatures 21 2 PARTI. Financial Information Item1. Condensed Consolidated Financial Statements Ballantyne Strong,Inc. and Subsidiaries Condensed Consolidated Balance Sheets (In thousands) June 3 0 , 4 December 31, 3 (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable (net of allowance for doubtful accounts of $642 and $703, respectively) 20,047 Inventories: Finished goods, net 10,949 Work in process 345 Raw materials and components, net Total inventories, net Recoverable income taxes Other current assets Total current assets 72,103 Property, plant and equipment (net of accumulated depreciation of $5,472 and $4,781, respectively) Note receivable Intangible assets, net Goodwill Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Customer deposits/deferred revenue Income tax payable Total current liabilities Deferred revenue Deferred income taxes Other accrued expenses, net of current portion Total liabilities Stockholders’ equity: Preferred stock, par value $.01 per share; Authorized 1,000 shares, none outstanding — — Common stock, par value $.01 per share; Authorized 25,000 shares; issued 16,912 and 16,869 shares at June 30, 2014 and December 31, 2013, respectively; 14,181 and 14,138 shares outstanding at June 30, 2014 and December 31, 2013, respectively Additional paid-in capital Accumulated other comprehensive income: Foreign currency translation ) ) Postretirement benefit obligations Retained earnings Less 2,731 of common shares in treasury, at cost at June 30, 2014 and December 31, 2013 ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 3 Ballantyne Strong,Inc. and Subsidiaries Condensed Consolidated Statements of Operations Three and Six Months Ended June 30, 2014 and 201 3 (In thousands, except per share data) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 4 3 4 3 Net product sales $ Net service revenues Total net revenues Cost of products sold Cost of services Total cost of revenues Gross profit Selling and administrative expenses: Selling Administrative Total selling and administrative expenses Gain on the sale/disposal/transfer of assets 2 3 8 4 Income (loss) from operations ) ) Equity income (loss) of joint venture — ) 95 ) Other income (expense): Interest income 13 35 Interest expense ) Other income (expense), net ) 86 Total other income (expense) 41 Earnings (loss) before income taxes ) ) Income tax benefit (expense) ) ) Net earnings (loss) $ $ $ ) $ Basic earnings (loss) per share $ $ $ ) $ Diluted earnings (loss) per share $ $ $ ) $ Weighted average shares outstanding: Basic Diluted See accompanying notes to condensed consolidated financial statements. 4 Ballantyne Strong,Inc. and Subsidiaries Condensed Consolidated Statements of Comprehensive Income Three and Six Months Ended June 30, 2014 and 201 3 (In thousands) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 4 3 4 3 Net earnings (losses) $ $ $ ) $ Currency translation adjustment: Unrealized net change arising during period ) ) ) Other comprehensive gain (loss) Comprehensive income (loss) $ $ $ ) $ See accompanying notes to condensed consolidated financial statements. 5 B allantyne Strong,Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows Six Months Ended June 30, 2014 and (In thousands) (Unaudited) Six Months Ended June 30 , 4 Cash flows from operating activities: Net earnings (loss) $ ) $ Adjustments to reconcile net earnings to net cash provided by operating activities: Provision for doubtful accounts ) Provision for obsolete inventory ) 10 Provision for warranty ) Depreciation and amortization Equity in (income) loss of joint venture ) Loss on forward contracts (Gain) loss on disposal or transfer of assets (8 ) 5 Deferred income taxes ) Share-based compensation expense Changes in operating assets and liabilities: Accounts, unbilled and notes receivable Inventories ) Other current assets 98 Accounts payable ) ) Accrued expenses ) ) Customer deposits/deferred revenue ) ) Current income taxes ) Other assets ) 56 Net cash (used in) provided by operating activities ) Cash Flows from investing activities: Capital expenditures ) ) Proceeds from sale of assets 56 2 Net cash used in investing activities ) ) Cash flows from financing activities: Excess tax benefits from share-based arrangements (6 ) ) Proceeds from employee stock purchase plan — 3 Net cash used in financing activities (6 ) (8 ) Effect of exchange rate changes on cash and cash equivalents ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes to condensed consolidated financial statements. 6 Ballantyne Strong, Inc. and Subsidiaries Notes to the Condensed Consolidated Financial Statements (Unaudited) 1. Nature of Operations Ballantyne Strong,Inc. (“Ballantyne” or the “Company”), a Delaware corporation, and its wholly owned subsidiaries Strong Westrex,Inc., Strong Technical Services,Inc., Strong/MDI Screen Systems,Inc., Peintures Elite, Inc. (“Peintures”), Strong Westrex (Beijing) Trading Inc., Convergent Corporation and Convergent Media Systems Corporation (“CMS”) designs, integrates, and installs technology solutions for a broad range of applications; develops and delivers out-of-home messaging, advertising and communications; manufactures projection screens and lighting products; and provides managed services including monitoring of networked equipment to our customers. As of January 1, 2014 the legal entity Peintures Elite, Inc. was dissolved and consolidated into Strong/MDI Screen Systems, Inc. The Company’s products are distributed to the retail, financial, government and cinema markets throughout the world. 2. Summary of Significant Accounting Policies Basis of Presentation and Principles of Consolidation The condensed consolidated financial statements include the accounts of the Company and all majority owned and controlled domestic and foreign subsidiaries. All significant intercompany balances and transactions have been eliminated in consolidation. The condensed consolidated financial statements included in this report are presented in accordance with the requirements of Form10-Q and consequently do not include all of the disclosures normally required by accounting principles generally accepted in the United States of America for annual reporting purposes or those made in the Company’s Annual Report on Form10-K. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form10-K for the fiscal year-ended December 31, 2013. The condensed consolidated balance sheet as of December 31, 2013 was derived from the Company’s audited consolidated balance sheet as of that date. All other condensed consolidated financial statements contained herein are unaudited and, in the opinion of management, reflect all adjustments of a normal recurring nature necessary to present a fair statement of the financial position and the results of operations and cash flows for the respective interim periods. The results for interim periods are not necessarily indicative of trends or results expected for a full year. Acquisitions On September 13, 2013, the Company acquired Peintures Elite, Inc., a manufacturer of paint and lacquer products and the primary provider of paint used in the Company’s screen manufacturing. On October 1, 2013, the Company acquired CMS to provide digital technologies for out-of-home messaging, advertising and communication (the DOOH market) and Enterprise Video Solutions (“EVS”), which provides enterprises with the infrastructure necessary for communications, collaboration, training and education of employees. The condensed consolidated financial statements as of December 31, 2013, June 30, 2014 and for the three and six month periods ended June 30, 2014, include amounts acquired from, as well as the results of operations of Peintures and CMS. Peintures is included in the systems integration segment and CMS is included in the managed services segment. Reclassifications Certain prior year amounts presented in the condensed consolidated financial statements and notes thereto have been reclassified to conform to the current year presentation. These reclassifications did not impact the Company’s net income (loss) for 2014 or 2013. Use of Management Estimates The preparation of condensed consolidated financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the condensed consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results and changes in facts and circumstances may alter such estimates and affect results of operations and financial position in future periods. 7 Fair Value of Financial and Derivative Instruments The categorization within the valuation hierarchy is based upon the lowest level of input that is significant to the fair value measurement. Financial assets and liabilities carried at fair value will be classified and disclosed in one of the following three categories: ● Level 1 - inputs to the valuation techniques are quoted prices in active markets for identical assets or liabilities ● Level 2 - inputs to the valuation techniques are other than quoted prices but are observable for the assets or liabilities, either directly or indirectly ● Level 3 - inputs to the valuation techniques are unobservable for the assets or liabilities The following table presents the Company’s financial assets and liabilities measured at fair value based upon the level within the fair value hierarchy in which the fair value measurements fall. Fair Values Measured on a Recurring Basis at June 30, 2014: Level 1 Level 2 Level 3 Total $ in thousands Cash and cash equivalents $ $ — $ — $ Note Receivable $ — $ — $ $ Foreign exchange forward contract asset $ — $ — $ — $ — Foreign exchange forward contract liability $ — $ — $ — $ — Fair Values Measured on a Recurring Basis at December 31, 2013: Level 1 Level 2 Level 3 Total $ in thousands Cash and cash equivalents $ $ — $ — $ Note Receivable $ — $ — $ $ Foreign exchange forward contract asset $ — $ $ — $ Foreign exchange forward contract liability $ — $ ) $ — $ ) The notes receivable accrues interest at a rate of 15% per annum which is paid in accordance with an agreed-upon cash flow schedule. Quantitative information about the Company’s level 3 fair value measurements at June 30, 2014 is set forth below: $ inthousands FairValueat 6/30 /201 4 ValuationTechnique Unobservableinput Range Note Receivable $ Discounted cash flow Probability of default
